CARPENTER, J.
This action was brought by the plaintiff as beneficiarj under a life insurance policy dated *114August 14, 1929. Said policy was issued on the life of one Bernard Pul-ver, the husband of the beneficiary, Minnie Pulver, the plaintiff in this case. The case was tried before a jury in November, 1932. A verdict was. returned by the jury for the plaintiff in the sum of $11,809 and the case is now before this Court on defendant’s motion for a new trial. The Metropolitan Life Insurance Company defended this action -and claimed that the company had been deceived and defrauded by Bernard Pulver, the deceased, in his answers to the questions in the application for insurance. The fraud that the defendant complained of was in that part of the application pertaining to the medical examination. The plaintiff contended that the answers to the questions as written by the medical examiner in the application were not the answers given by the insured; that the answers given by the insured were true as to the condition of his health and as to whether or not certain things had taken place during the latter part of his life, more especially as to whether or not he had consulted doctors. This question was submitted to the jury and the jury, by their verdict, found that or not he had consulted doctors. This question was submitted to the jury and the jury, by their verdict found that Bernard Pulver had truly -answered all questions asked .of him by the medical examiner, but that the medical examiner had not properly written his answers and had not truly written his answers in the application as he had given them.
For plaintiff: McGovern & Slattery.
For defendant: Tillinghast, Morrissey & Flynn.
This Court feels that the jury were justified in their findings as to the facts and that substantial justice has been done.
Motion for a new trial denied.